Mr. Justice Huger
delivered the opinion of the Court.
Infants are responsible for necessaries, and miserable would be their situation, if it were not so. In this case, prior to administration, there was no legal representative of the intestate’s property. There was no person on whom it particularly devolved to take charge of the infant. If its property were not responsible for its necessaries, it might have starved, though entitled to an abundance. For saving the child from want and starvation, the plaintifi *145ought not to suffer. Her poverty rebuts the presumption of á gratuity; and the humanity and policy of the law are on the side of the plaintiff.
Glover, for the motion.
MGord and Footman, contra.
This case has been brought within the equitable juris» diction of the Court, where the usual forms of proceeding are dispensed with; the motion must therefore prevail, and a new trial be ordered.
Justices Johnson ánd N'oti, concurred.
Mr. Justice Richardson, dissented.